Tompkins, J.
delivered the opinion of the court. The only question which it is material to determine in this cause-, is, whether the jury ought to have been directed to inquire of, and decide upon the negligence of the master. Fraud, and design in the defendant, were submitted to the jury, and their verdict ought to put at rest the question of good faith.
The duty of the defendant, as master, with regard to the protection of the goods, did not, in my opinion, cease with the capture. He ought, pursuant to his duty, to have contributed his exertions to rescue the property from condemnation, by interposing a claim, and exhibiting in support of it, the documents with which he had been furnished for the protection of his cargo. If by negligence in the perform*369anee of this duty, the proprietor of the goods sustain damages, the master is, and ought to be responsible to the extent of the amount of such damage*. In this instance, it is unnecessary to inquire, whether the conduct of the master was imprudent or negligent, if the damages sustained did not result from his conduct. The disclosure he made was, undoubtedly, to the best of his recollection, correct, and he was deprived of the means of ascertaining the mistake.—= The- statement relative to the cochineal, though erroneous, furnished to the court, before whom the proceedings were pending, no legal cause for condemnation. The condemnation of this part oí the cargo, therefore, cannot be ascribed to the mistake of the master, but must have proceeded from some other cause. He, therefore, ought not to be responsible in damages for a mistake which, in contemplation of law, Could have produced no injury to the plaintiff, and arose from a condemnation, that must be presumed to have been founded on other reasons than those furnished by the' facts stated by the master.
But, admitting the contrary position, I am not disposed to impute negligence to the defendant. Admit that he acted in good faith, and to the best recollection he had relative to-the property, which the verdict of the jury has established, I am of opinion, no default or negligence is imputable to him. The owners of the cargo were numerous; the documents upon which he relied to establish the ownership, were improperly withheld from him ; and his sole dependence, as to the facts necessary to support the claim he had interposed, was on the accuracy of his memory. If this failed, in the peculiar situation in which, he was placed, after exerting it in good faith, it would be severe to ascribe a failure in memory as to facts, for the correctness of which the recollection of the master was not relied upon, but written evidence furnished for the purpose, of which he was deprived, to' any default or negligence in him. The opinion, therefore? of the court is, that the verdict ought to stand.
Judgment for the defendant,

 Jones’ law of Bailments, 121.